Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because:
The markings in the figures are too dark for Examiner to identify and distinguish between the structural elements illustrated in the figures.  For example, the gray scale markings in Fig. 1 prevent Examiner from distinguishing between the structural features of the passageway 110c, the lower platform, and the column.  
In Fig. 10A, the gray scale markings do not allow Examiner to distinguish between the primary anchors, the secondary anchors, and the columns.
The cross sectional views shown in Figs. 2A and 2B require appropriate hatching to illustrate the materials of which the various structural elements are composed.
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
HABITABLE STRUCTURE FOR MARINE ENVIRONMENTS AND METHOD OF CONSTRUCTING THE HABITABLE STRUCTURE.
Claim Objections
The claims are objected to because of the following informalities:  All of the claims and their associated status identifiers should be included in the claim set.  Therefore, claims 22 – 24 should be included and each should be assigned the status identifier “Canceled”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 4, 6 - 9, 12, and 17 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pogonowski (US 3,716,994) in view of Ludwig (US 3,191,388).
Regarding claim 1, Pogonowski discloses a marine habitation system comprising: a column (receptacle 16) including a first end, and a second end, opposite the first end, the second end for mounting in the a sea bed; and, a segment (leg 19) in communication with: 1) a platform (10), and 2) the first end of the column (16), the segment moveable both substantially vertically, ands rotatably, wherein the platform and the column are moveable with respect to each other: 1) substantially vertically, and, 2) rotatably (Figs. 1 - 3; abstract; col. 2, line 3 - col. 3, line 21; col. 5, lines 28 - 34).  Pogonowski fails to 
Regarding claims 2 and 21, Pogonowski further discloses the first end of the column (16) includes the segment (19) (Figs. 2 and 3).
Regarding claims 3 and 18, Pogonowski further discloses the first end of the column (16) includes a portion of the segment (19) which is configured for moving substantially vertically to adjust the a height of the platform (10), and, the platform (10) includes a portion of the segment which is configured for rotating, to rotate the platform (Figs. 1 - 3; abstract; col. 2, line 3 - col. 3, line 21; col. 5, lines 28 - 34).  
Regarding claims 4 and 20, Pogonowski further discloses the platform (10) includes the segment (19) (Figs. 1 and 2).
Regarding claims 6 and 19, Pogonowski further discloses the first end of the column (16) includes a portion of the segment (19) configured to be rotatable for rotating the platform (10), and, the platform includes a portion of the segment movable substantially vertically to adjust the a height of the habitable chamber (Figs. 1 - 3; abstract; col. 2, line 3 - col. 3, line 21; col. 5, lines 28 - 34).  
Regarding claim 7, Pogonowski further discloses the second end of the column (16) for mounting in the sea bed is such that the column (16) is configured for anchoring in the sea bed (Figs. 1 - 3).  Examiner notes that the column (16) is attached to legs (12, 13, 14) and the legs are anchored to the sea bed.  Therefore, the column as taught by Pogonowski is configured for anchoring in the seabed via the legs (12, 13, 14).

Regarding claim 9, Pogonowski further discloses a sink resistant base (pedestal 11) (Figs. 1 and 2; col. 2, lines 33 - 46).
Regarding claim 12, Pogonowski further discloses the sink resistant base (11) includes oppositely disposed first (15) and second sides (15), the first side for supporting the column (16), and the second side including an additional column (12) extending from the second side (Figs. 1 and 2).
Regarding claim 17, Pogonowski discloses a method comprising: obtaining a platform (10), a column (16), the column including oppositely disposed first and second ends, and, a segment (19) in communication with: 1) the platform (10), and 2) the first end of the column (16), the segment moveable both substantially vertically and, rotatably; mounting the second end of the column in the a sea bed; and, placing the segment intermediate to, and into communication with, the platform and the first end of the column, such that the platform and the column are moveable with respect to each other substantially vertically, and, in a rotatable manner (Figs. 1 - 3; abstract; col. 2, line 3 - col. 3, line 21; col. 5, lines 28 - 34).  Pogonowski fails to explicitly teach a habitable chamber.  Ludwig teaches an offshore platform comprising a habitable chamber (hotel structure 26) (Fig. 1; col. 3, lines 67 - 73).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the platform as disclosed by Pogonowski to include the habitable chamber as taught by Ludwig to provide a location in which personnel may be housed during extended drilling operations.

Claims 13 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Pogonowski in view of Ludwig as applied to claim 12 above, and further in view of McGehee (US 4,813,815).

Regarding claim 14, Pogonowski in view of Ludwig discloses all of the claim limitations except at least one second anchor in communication with the at least one first anchor. McGehee teaches at least one second anchor (mooring element 74 located on right side of Fig. 2) in communication with the at least one first anchor (mooring element 74 located on left side of Fig. 2) (Fig. 2) to control static and dynamic response to external forces. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the at least one first anchor and the at least one second anchor as taught by McGehee to control static and dynamic response to external forces.
Regarding claim 16, Pogonowski in view of Ludwig discloses all of the claim limitations except the tethering is adjustable in length to maintain the at least one said column in a substantially vertical orienation. McGehee teaches the tethering (70) is adjustable in length (elastomer 76 can increase or decrease the length of the tether in response to external forces such as waves) to maintain the at least one column in a substantially vertical orientation (Figs. 2, 7 and 8). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to .
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 4, 6 – 9, and 12 - 21 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
3/9/2021